Citation Nr: 0307830	
Decision Date: 04/24/03    Archive Date: 04/30/03	

DOCKET NO.  01-08 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Whether a July 1970 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana, contained clear and unmistakable error (CUE) in 
denying entitlement to service connection for a left knee 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military service from April 1967 to 
April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) based upon the veteran's claim that the RO decision 
of July 1970 denying service connection for a left knee 
disorder contained CUE.  Based upon the submission of new and 
material evidence, the RO reopened the claim and granted 
service connection for instability and a possible tear of the 
lateral meniscus of the left knee (rated 20 percent) and 
post-traumatic arthritis of the left knee (rated 10 percent) 
by a January 2001 rating decision, effective from January 29, 
1999.  


FINDING OF FACT

The veteran sustained a left knee injury during service but 
the clinical evaluation of the left knee upon separation was 
normal, the July 1970 rating decision denying service 
connection for left knee disability correctly applied the 
existing statutes and/or regulations, and no error of factor 
of law has been demonstrated which, had it not been made, 
would have manifestly changed the outcome.  


CONCLUSION OF LAW

There was no clear and unmistakable error in the July 1970 RO 
decision denying service connection for a left knee disorder.  
38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2002).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation, in effect at this time, provides that VA will 
make reasonable efforts to assist claimant's in obtaining 
evidence necessary to substantiate claims and requires VA to 
notify claimants and representatives of the evidence 
necessary to substantiate claims.  

However, in Livesay v Principi, 15 Vet. App 165 (en banc) 
(2001), the U.S. Court of Appeals for Veterans Claims (Court) 
held that the VCAA was not applicable to claims of clear and 
unmistakable error.  See also Manning v. Principi, No. 98-572 
U.S. Vet. App. Dec. 19, 2002).  While the RO did not address 
this issue, the Board can find no prejudice to the veteran by 
pointing out the general inapplicability of VCAA, and this 
fact is not dispositive of the outcome of the case.  Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  CUE claims present an 
issue where the law and facts that existed at the time of the 
challenged action are dispositive of the appeal, and current 
development of evidence would not generally be useful or 
necessary.  The Board notes that the RO has provided the 
veteran and representative with the applicable law and 
regulation governing consideration of CUE claims generally 
and as applied to his specific claim in the January 2001 RO 
decision that is the subject of this appeal and the Statement 
of the Case issued in September 2001.  

The decision by VA under Chapter 51 of Title 38 of the United 
States Code is subject to revision on the grounds of clear 
and unmistakable error.  If evidence establishes the error, 
the prior decision shall be reversed or revised.  38 U.S.C.A. 
§ 5109A.  Previous determinations which are final and 
binding, including decisions of service connection, will be 
accepted as correct in the absence of clear and unmistakable 
error.  Where evidence establishes such error, the prior 
decision will be reversed or amended.  For the purpose of 
authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of clear and unmistakable error have the same 
effect as if the corrected decision had been made on the date 
of the reversed decision.  38 C.F.R. § 3.105.  
The Court has stated that CUE is a very specific and rare 
kind of error.  It is the kind of error, of fact or of law, 
that when called to the attention of later reviewers, compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly, different but for 
the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
Court provided a three-pronged test to determine whether CUE 
was present in a prior determination:  (1) Either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions existent at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Subsequently developed evidence is not applicable.  See 
Porter v. Brown, 5 Vet. App. 233, 235-236 (1993).  

Broad-brush allegations of failure to follow the regulations 
or failure to give due process, or any other general, non-
specific claim of error cannot meet the specificity required 
to render a claim of CUE meritorious.  See Fugo, Russell, 
supra.  The claimant cannot simply request that the Board re-
weigh or reevaluate the evidence.  Crippen v. Brown, 9 Vet. 
App. 412 (1996).  

The law and regulations in effect at the time of the July 
1970 rating decision with respect to awards of service 
connection were essentially the same as those in effect at 
present.  Service connection was warranted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110.  

With respect to examinations, the applicable provisions of 
38 C.F.R. § 3.326(a) (1970) provided that a VA examination 
would be authorized when there was evidence indicating the 
reasonable probability of a valid claim for disability 
compensation or pension.  It was further provided in (e) of 
that regulation that when a claim was filed within six months 
of service separation, "it may be rated initially on the 
records of the service department.  Otherwise, no rating will 
be made without first obtaining a Veterans Administration 
examination."

The July 1970 rating decision denying service connection for 
a left knee disorder became final when the veteran did not 
initiate an appeal within the prescribed period of time.  
Previous determinations which are final and binding will be 
accepted as correct in the absence of CUE.  38 C.F.R. 
§ 3.105(a).  

Analysis:  Service medical records reveal that in November 
1969, the veteran sought treatment for injuries sustained in 
a fight the previous night.  His complaints included soreness 
of the left knee.  Physical examination revealed a 
superficial laceration of the left knee but there was full 
range of motion of the knee and there was no evidence of a 
fracture.  It was also noted that he had swelling of the 
right eye and a left hand injury.  X-rays were negative.  The 
veteran was returned to duty.   

On December 19, 1969, the veteran again sought treatment and 
claimed that his knee had been out of joint since 
Thanksgiving.  Physical examination was negative, the joint 
was stable, and there was no swelling.  The impression was 
deferred and he was advised to return as needed.  

On December 23, 1969, the veteran again sought treatment for 
his left knee.  There was no swelling or loss of range of 
motion.  The plan was to start the veteran on a weight 
program of exercise and he was to return to the clinic in 
four to six weeks if there was no improvement.  There is no 
indication that the veteran returned for follow-up treatment.  

On January 15, 1970, the veteran was provided a physical 
examination for separation.  On the accompanying report of 
medical history, he checked yes to a trick or locked knee.  
The physical examination at that time noted no abnormality of 
the knee, lower extremities or other musculoskeletal 
functions.  It was recorded on the medical history that the 
veteran had been kicked in the knee the previous month and 
had previously been evaluated, but no abnormality was noted 
and that there was "no subsequent problem or complication."  

The veteran filed his initial claim for service connection 
the same month he was separated from service in April 1970.  
This claim included reference to the knee injury and to three 
other problems.  The veteran did not report any treatment for 
the left knee after service.  

In July 1970, the RO issued the rating decision now at issue, 
and denied service connection for all claimed difficulties, 
including a left knee disability.  An examination was not 
ordered.  The service medical records were considered, and it 
was determined that while there had been a left knee problem 
in December 1969, those treatment records revealed no 
abnormality of the knee, and the discharge examination was 
negative.  The veteran was notified of this decision and he 
did not appeal.  The evidence received and submitted 
subsequent to this rating action may not be considered in 
determining whether there was clear and unmistakable error in 
the July 1970 rating action.  

In December 2001, the veteran testified before the 
undersigned at a videoconference hearing.  He described the 
incident leading to his left knee symptoms during service.  
The veteran recalled that it was his hand rather than his 
knee that was X-rayed during service.  He further testified 
that his knee came "completely out of joint" on around four 
occasions before service separation.  The veteran indicated 
that he was able to pop it back into joint by manipulation.  
He also reported that he was not provided any form of 
treatment for the knee during service and that he had post-
service left knee surgery in 1974.  

Upon consideration of the evidence on file, the Board finds 
that the correct facts as they were known at the time were 
before the RO at the time it issued the July 1970 rating 
decision.  That is, the relevant service medical records 
reflecting treatment of the left knee in November and 
December 1969 and the physical examination for service 
separation in January 1970 were on file.  The veteran did not 
submit any other evidence for consideration.  There is no 
argument presented that the correct facts as they were known 
at the time, were not before the RO.  

It is the veteran's essential argument that the applicable 
laws and regulations were not properly applied.  It has been 
argued that the veteran should have been provided a VA 
examination of his knee and/or that the RO failed to apply 
the benefit of the doubt rule at 38 U.S.C.A. § 5107(a).  The 
benefit of the doubt rule is not for application in a claim 
of clear and unmistakable error as this would not involve an 
error which was undebatable or unmistakable on its face.  The 
failure to properly apply the reasonable doubt doctrine was 
rejected by the Court as a basis for a valid CUE claim in 
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  

The version of 38 C.F.R. § 3.326 in effect in 1970 provided 
the veterans would be provided an examination when there was 
evidence indicating "the reasonable probability of a valid 
claim."  Id. at (a).  Additionally, this regulation 
specifically provided that when a claim was filed within six 
months from the date of separation, it might be rated 
initially on the record of the service department.  Id. at 
(e)  Indeed, the RO followed this later regulation in 
providing its initial rating action without a VA examination.  
In any event, the Court has held that a failure in the duty 
to assist is not clear and unmistakable error.  Luallen, 
supra; see also Caffrey v. Brown, 6 Vet. App. 377, 384 
(1994).

The evidence on file at the time of the 1970 RO decision in 
question showed that the veteran sustained a knee injury 
during service for which he sought treatment on three 
occasions in November and December 1969, and that the veteran 
noted a trick or locked knee in history at the time of the 
service separation examination in January 1970.  However, 
examination and X-rays performed in November and December 
1969 failed to failed to result in the diagnosis of a chronic 
disability of the left knee.  While the veteran noted a knee 
problem in the report of medical history at the time of 
service separation in January 1970, a clinical examination at 
that time failed to reveal any abnormality of the knee, and 
it was specifically recorded in the history report that there 
had been "no subsequent problem or complication."  
At the time of the July 1970 rating decision, the RO was 
authorized by applicable regulation to evaluate the claim 
based solely on records of the service department.  While 
those records noted the claimed injury, they also noted no 
identifiable pathology of the knee and a normal physical 
examination for separation.  The Board finds that the correct 
facts as they were known at the time were before the RO, and 
that the applicable statutory and regulatory provisions 
existent at the time were correctly applied.  While the RO 
could have ordered a VA examination, the RO's failure to do 
so was not clear and unmistakable error.  There was evidence 
of record that supported the RO's decision, to include the 
normal clinical evaluation upon separation from service.  The 
Board finds that the RO July 1970 RO decision denying service 
connection for a left knee disorder was not clearly and 
unmistakably erroneous.


ORDER

The RO rating decision of July 31, 1970, which denied 
entitlement to service connection for a left knee disorder, 
was not clearly and unmistakably erroneous, and the appeal is 
denied.



                       
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

